              Case 2:20-cr-00014-RSM Document 68 Filed 01/13/21 Page 1 of 2




 1                                                             Chief Judge Ricardo S. Martinez
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT FOR THE
                            WESTERN DISTRICT OF WASHINGTON
 8
                                      AT SEATTLE
 9
10
      UNITED STATES OF AMERICA,                          NO. CR20-14 RSM
11
                              Plaintiff,                 ORDER REGARDING MENTAL
12
                                                         INCOMPETENCY AND RESTORATION
13                       v.
14
      BRANDON BRANDRETH-GIBBS,
15
                              Defendant.
16
17
18         Having considered the evidence presented at the competency hearing on January
19 13, 2021, and the other records of this case, the Court finds by a preponderance of the
20 evidence that the defendant is presently suffering from a mental disease or defect
21 rendering him mentally incompetent to the extent that he is unable to assist properly in
22 his defense. 18 U.S.C. § 4241(d).
23         The Court therefore commits the defendant to the custody of the Attorney General
24 for hospitalization and treatment in a suitable facility and for attempted restoration. See
25 id. §§ 4241(d), 4247(a)(2), (i).
26 ///
27 ///
28 ///
     Order Re: Mental Incompetency & Restoration – 1                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR20-14 RSM
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
              Case 2:20-cr-00014-RSM Document 68 Filed 01/13/21 Page 2 of 2




 1         The Court recommends that the United States Marshals Service and the Bureau of
 2 Prisons take all necessary steps to transport the defendant to the suitable facility as soon
 3 as possible.
 4         IT IS SO ORDERED.
 5         Dated this 13th day of January 2021.
 6
 7
 8                                                  A
                                                    RICARDO S. MARTINEZ
 9                                                  CHIEF UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Order Re: Mental Incompetency & Restoration – 2                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     United States v. Brandreth-Gibbs, No. CR20-14 RSM
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
